DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     MARIA MERCEDES ARRUTI,
                            Appellant,

                                     v.

    HMC ASSETS, LLC SOLELY IN ITS CAPACITY AS SEPARATE
     TRUSTEE OF COMMUNITY DEVELOPMENT FUND TRUST,
                         Appellee.

                               No. 4D20-427

                          [February 25, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Ruth Gundersen, Judge; L.T. Case No. 2017-
CA-002370 (11).

    Bruce K. Herman of the Herman Law Group, P.A., Fort Lauderdale,
for appellant.

  Ashland R. Medley of Ashland Medley Law, PLLC, Coral Springs, for
appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.